Harrison, J.,
dissenting:
This suit was instituted by creditors of B. Mayo to vacate and set aside certain deeds made by him to his son, John T. Mayo* upon the ground that they were not upon a consideration deemed valuable in law, and were executed with intent to hinder, delay, and defraud said creditors.
The principles of law governing this class of cases are so well settled, and have been so frequently stated in recent decisions of this court, that it is wholly unnecessary to repeat them here.
Without expressing any opinion upon the question of pleading raised, but conceding that notice by the grantee of the fraudulent intent charged, is sufficiently alleged, there are but two questions, both of fact, presented by the record, and they, in a measure, dependent upon each other. First, was a valuable consideration paid for the property conveyed; and, second, is the allegation of a fraudulent purpose in executing the deeds sustained?
The evidence shows that four pieces of property were conveyed at the aggregate price of $6,000. That this sum was, if paid, the full value of the property is not denied.
It further appears that of this purchase price $1,500 was in the shape of two mortgages on the property, which were assumed' by the purchaser, thus leaving $4,500 to be accounted for. Of this balance, John T. Mayo swears that he paid in cash $8,900, and the residue of $600 from time to time since the transaction. Of the $3,900 claimed to have been paid in cash, $1,500 thereof was borrowed from E. Wharton, who testifies that he made the *197loan to aid John T. Mayo in making the purchase, and took a deed of trust on part of the property to secure the same. E. Wharton is shown to he a truthful and reliable man. John T. Mayo* testifies that the residue of the $3,900 cash payment, viz.: $2,100, was the accumulation of six years of hard work and self-denial, at $15 per week, during' which time his expenses were extremely small, and he very careful and saving of his earnings. Fifteen dollars per week would be $780 per annum, and an aggregate of $1,680 in six years. It is not improbable that a sober, steady young man, as John T. Mayo is shown to have been, bent upon saving his money, as he appears to have been, should have accumulated $2,100 out of $1,680 in six years. He, like most of the principal witnesses in the case, appears to be ignorant, unlettered, and unaccustomed to the ordinary and usual methods of business; but his evidence, though subjected to a long, searching, and tedious cross-examination, impresses me as the testimony of one who desired to tell the truth as far as he knew it. There is no contradiction ■ of his testimony on the important point of the amount of his savings during those six years, except the statement of his father that during the three •years he worked for him he got $10 per week. I think the weight of evidence on this point is in favor of the correctness of the son’s statement, but, conceding that he only got $10 per week during three years of the time, that would make his aggregate earnings in six years $3,900, during which time he had no- board to pay, not even for his wife, whom he married about two years before the transaction in question, her board and his being additional consideration for his services.
B. Mayo is shown to have been, for some time, very much pressed financially, often creating one debt to pay another, until he could no longer carry the burden, when he sold his property to his son upon the terms already stated, so that he might, as his testimony shows, pay those debts having, as he thought, the highest claim upon him. He says that he disbursed the cash *198received from his son, in paying W. L. Whitehurst a debt of $1,900, and J. G. Oollins a debt of $1,000, and the residue in small bills which he could* not remember. That about the time he received the purchase money from his-son he paid these two debts, is proved by Whitehurst and Oollins, who are shown to be Substantial-and-reliable men,, and there is no- satisfactory or reliable'evidence that B. Mayo had any other resource,.than the sale of this property; from which he could have paid these debts; and it is to be presumed that so important a fact would have been established had it been possible. ■ ■ ■ • • ■■ -
In the face of the uncontradicted -testimony of all these witnesses to the fact, it is'thought improbable that,these transactions should have'taken place by the transfer from one of these persons to another of cash in payment for the property, and in payment' of the debts of B. Mayo,- which were- satisfied, and no bank account or memoranda to evidence one of them. Among experienced and enlightened business men this is not- the usual method of doing business, but the parties engaged in these transactions were far removed from that enlightened- class. They were hucksters and fishermen, honest in their dealings with each other, but their lot in life affording them no opportunity for learning and practicing improved business methods. Mr. W. W. Old, a well-known gentleman of the highest character,, testifies that the witness, W. L. Whitehurst, to whom'B. Mayo paid the debt of $1,900, was a prosperous'and successful farmer; that he had known him for years, and had many transactions with him, and that about the time of the transactions under investigation he had paid him in cash as much as $2,000 in gold. W: L. Whitehurst testifies -that B. Mayo -paid, him the' $1,900 debt in'cash, the larger'part thereof in-gold. J. O.- Collins, to whom B. Mayo paid the debt of. $1,000, from the-proceeds of the sale to his son, when pressed on the witness stand as. to.the probability of his carrying much money on his-person, stated that he then had $1,000 in cash on his person, and that he often *199had more than that in his pocket at one time. This witness” says that B. Mayo paid him-the $1,000 debt in cash. Transferring considerable sums of money in= cash appears to have been usual with all the parties to these transactions, and in the face of such evidence as to their business habits, it cannot be regarded as unreasonable, and affording ground for doubting that John T. Mayo had the money'he claims in cash, turned it over to his father in cash, who in turn paid it out to his creditors in cash. The grantor, B. Mayo, is shown to have been a man of high character. . The witness, O. B. Ackiss, a disappointed creditor, who exhibits much feeling at not having been paid in full, in speaking of his relations to B. Mayo, the grantor, says they were “ as friendly as any man on earth, and no-. man had my confidence more financially than he had up to that conveyance, and I said repeatedly, give me .assurance of his life, and I would as lief have his word as his bond, because he owed me so much and paid me like a man, that I could not do otherwise.”
Importance is attached to the statement of this witness, as showing a guilty conscience on the part of John T. Mayo, that he met the latter in the market and “ called to him to know why this transfer had been made,” and that Mayo replied, “ Well, I bought it, and paid for it, and anybody who charges me with getting it fraudulently I am going to sue them.” The construction sought to be put upon this remark is not justified by the facts; It' appears that the father had said to his son, when he was proposing to buy, “ If you do yon will have trouble about it.” The subject of trouble ahead having been discussed, it was not unnatural that the son when accosted in the manner stated, „ should have made the reply he did. In view of the father’s warning he was looking for trouble, and the question indicated to his mind that it was at hand.
Importance is further attached to the statement of this witness that B. Mayo,- in a- conversation between them, said to him, “ I would have come to you to have made this conveyance, but *200I knew you would not accept it.” This was intended, by the witness, to convey the idea that B. Mayo would have been willing to cover up his property through him as the grantee, instead of through his son, but for the difficulty of gétting witness to engage in the business. When looking for evil, we often see it in the purest and most innocent words, as well as acts. The language attributed to B. Mayo is susceptible of a perfectly innocent construction. Would not the remark have been perfectly natural as indicating the bona fides of the sale to his son? The language naturally means, “ I would- have come to you to make the conveyance, but I knew you would not accept it at the price my son paid.” This is a reasonable construction of the language used, while the interpretation sought to be placed upon it is strained and unnatural.
Great stress is laid upon numerous discrepancies between the evidence of B. Mayo and his son, John T. Mayo, touching the matters upon which they were examined, as showing their testimony to be unreliable. It is true, there are a-number of discrepancies in the evidence of these two witnesses, most of them, however, wholly immaterial, and others can be accounted for by the fact shown that B. Mayo had become seriously addicted to drink. The character of his testimony, as well as other evidence, shows that B. Mayo was an unlettered and extremely ignorant man; that he kept no books or memoranda of any kind, had no memory for dates, amounts or other details, and yet his examination covers about forty printed pages of the record, of searching investigation into details of dates, figures, and a variety of transactions running through years of business, .most of it wholly immaterial, that would have puzzled and confused a skilled and experienced witness. It is not strange that this ignorant old man, forced often to guess at matters, he protested his ignorance of, should under such circumstances have contradicted others and himself as well. Upon the real issue, however, he was clear and distinct that this sale to his son was bona fide, for a full and *201valuable consideration, with no thought of defrauding bis creditors, but for the purpose of paying such of them as he thought-had the highest claim upon him, and that the purchase money was actually disbursed in paying- his debts.
The evidence of John T. Mayo is clear, reasonable, and uncontradicted that he had the means, and did pay his father the entire purchase money in the manner already shown. The evidence of the two witnesses, Whitehurst and Collins, shows that when the sale was made $2,900 in cash was paid to them in discharge of bona fide debts, while B. Mayo testifies that the residue of the cash received by him from the sale was disbursed in paying other bona fide obligations; and the good character and honesty of all involved in these transactions are shown, not infrequently by the evidence of the appellant.
In the light of such testimony, mere “ badges of fraud ” count for nothing, for the uncontradicted evidence of fair dealing outweighs the so-called suspicious circumstances (Gordon v. Cannon, 18 Gratt. 387) unless, indeed, all the witnesses whose evidence tends to establish the integrity of the transaction, have conspired, and united in a pure fabrication. In this view I cannot concur. The record discloses no motive for such a combination, nor is any reason suggested for such amalliance from any quarter. If a stranger stood in the shoes of the son, and the case was in all other respects as presented by the record, there can be but little doubt that the transaction would pass without challenge. I think the son is entitled to the same immunity unless the alleged wrong doing is made clearly to appear.
I am therefore of opinion that the conclusion reached by the lower court is without error and should be affirmed.
Buchanan, J., concurs with Harrison, J.

Reversed.